Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 1 of 21 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

                                    CASE NO.:

 Jose J. Reyes,
 and other similarly situated individuals,

        Plaintiff (s),
 v.

 Mills Construction
 & Improvements, LLC,
 and Judson Mills, individually

        Defendants.

 ____________________________________/

                     COLLECTIVE ACTION COMPLAINT
                   (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff Jose J. Reyes and other similarly situated

 individuals, by and through the undersigned counsel, and sues Defendants

 Mills Construction & Improvements, LLC, and Judson Mills, individually,

 and alleges:

                           Jurisdiction Venues and Parties

      1. This is an action to recover money damages for unpaid wages, failure

         to pay overtime under the United States laws. This Court has

         jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-

         219 (Section 216 for jurisdictional placement) ("the Act").

                                     Page 1 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 2 of 21 PageID 2




    2. Plaintiff Jose J. Reyes is a resident of Marion County, Florida, within

       this Honorable Court jurisdiction and is otherwise sui juris. Plaintiff

       is a covered employee for purposes of the Act.

    3. Defendant Mills Construction & Improvements, LLC (from now on,

       Mills Construction, or Defendant) is a Florida Profit Corporation

       having a business in Ocala, Marion County, Florida. Defendant is

       engaged in interstate commerce.

    4. The individual Defendant Judson Mills was and is now the

       owner/partner and operator of Mills Construction. This individual

       Defendant was the employer of Plaintiff and others similarly situated

       within the meaning of Section 3(d) of the "Fair Labor Standards Act"

       [29 U.S.C. § 203(d)].

    5. All the actions raised in this Complaint took place in Marion County,

       Florida, within this Court's jurisdiction.

                       Allegations Common to All Counts

    6. This cause of action is brought by Plaintiff Jose J. Reyes as a collective

       action to recover from Defendants regular wages, overtime

       compensation, liquidated damages, costs, and reasonable attorney's

       fees under the provisions of Fair Labor Standards Act, as amended,

       29 U.S.C. § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff,


                                   Page 2 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 3 of 21 PageID 3




       and all other current and former employees similarly situated to

       Plaintiff ("the asserted class") who worked more than forty (40) hours

       during one or more weeks on or after May 2018 (the "material time")

       without being compensated overtime wages pursuant to the FLSA.

    7. Defendant Mills Construction is a construction company specializing

       in residential and commercial new construction, remodeling work,

       and general construction work.

    8. Defendants Mills Construction and Judson Mills employed Plaintiff

       Jose J. Reyes as a construction laborer, from approximately January

       06, 2018, through January 5, 2021, or 3 years. However, for FLSA

       purposes, the relevant employment period is 138 weeks.

    9. Plaintiff was a non-exempted, full-time employee.         During the

       relevant employment period, Plaintiff was paid at the rate of $1,300.00

       weekly.

    10. While employed by Defendants, Plaintiff had a regular schedule.

       Plaintiff worked six days per week from Mondays to Saturdays.

       Plaintiff worked from Monday to Friday from 7:00 AM to 6:00 PM (11

       hours daily). On Saturdays, Plaintiff worked from 7:00 AM to 4:00 PM

       (9 hours). Plaintiff completed a minimum of 58 working hours every




                                 Page 3 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 4 of 21 PageID 4




       week. Plaintiff has deducted 1 hour of lunch break that he took every

       day.

    11. Plaintiff worked more than 40 hours every week. Nevertheless, he

       was paid $1,300.00 weekly regardless of the number of hours worked

       during the week. Plaintiff was not paid for overtime hours.

    12. The Defendants did not maintain a timekeeping method. Plaintiff did

       not clock in and out, but Defendants were able to track Plaintiff's

       hours because Plaintiff and other similarly situated were monitored

       by the owner of the business Judson Mills and his supervisory staff.

    13. Therefore, Defendants willfully failed to pay Plaintiff overtime hours

       at the rate of time and one-half his regular rate for every hour that he

       worked over forty (40), in violation of Section 7 (a) of the Fair Labor

       Standards Act of 1938 (29 U.S.C. 207(a)(1).

    14. Also, Plaintiff was not paid regular wages for approximately five

       weeks. Plaintiff accumulated regular unpaid wages for the total

       amount of $6,500.00 ($1,350.00 weekly x 5 weeks=$6,500.00).

    15. Plaintiff was paid strictly in cash without any record or paystub

       showing the number of days and hours worked, wage rate,

       employees' taxes deducted, etc.




                                  Page 4 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 5 of 21 PageID 5




    16. Plaintiff was not in agreement with the irregular payment of his

       wages and the lack of payment for overtime hours, and he

       complained to the owner of the business JUDSON MILLS several

       times.

    17. On or about January 05, 2021, Plaintiff was forced to look for another

       employment since he was not receiving his regular wages.

    18. Plaintiff Jose J. Reyes seeks to recover accumulated regular wages for

       the value of $6,500.00, unpaid overtime hours, and any other relief as

       allowable by law.

    19. The additional persons who may become Plaintiffs in this action

       are/were non-exempt hourly employees who worked more than

       forty (40) hours during one or more workweeks during the relevant

       period, but who did not receive minimum wages and payment at one

       and one-half times their regular rate for their hours worked over forty

       (40) hours.

                           Collective Action Allegations

    20. Plaintiffs bring this action pursuant to the Fair Labor Standards Act,

       29 U.S.C. §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional

       placement).




                                  Page 5 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 6 of 21 PageID 6




    21. Plaintiffs contend that Defendant, in this case, violated the Fair Labor

       Standards Act by failing to pay the Plaintiffs and other similarly

       situated individuals the proper compensation for overtime hours at

       the rate of time and one-half their regular rate.

    22. The additional persons who may become Plaintiffs in this action are

       weekly-paid employees and/or former employees of Defendant who

       are and were subject to the unlawful payroll practices and procedures

       of Defendant and were not paid overtime hours at the rate of time and

       one half their regular rate of pay for every hour worked over forty.

                             COUNT I:
  WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C.
     § 207 (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL
                           DEFENDANTS

    23. Plaintiff Jose J. Reyes re-adopts every factual allegation stated in

       paragraphs 1-22 above as if set out in full herein.

    24. Plaintiff Jose J. Reyes brings this action, and those similarly situated,

       to recover from his employer unpaid overtime compensation, as well

       as an additional amount as liquidated damages, costs, and reasonable

       attorney's fees under the provisions of 29 U.S.C. § 201 et seq., and

       specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207

       (a)(1) states, "No employer shall employ any of his employees… for a

       workweek longer than 40 hours unless such employee receives

                                   Page 6 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 7 of 21 PageID 7




       compensation for his employment in excess of the hours above

       specified at a rate not less than one and a half times the regular rate at

       which he is employed."

    25. The employer Mills Construction was engaged in interstate commerce as

       defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

       203(s)(1)(A). The Defendant is a construction company. Defendant

       has more than two employees directly and recurrently engaged in

       interstate commerce. At all times pertinent to this Complaint, the

       Employer/Defendant operates as an organization that sells and/or

       markets its services to customers from throughout the United States.

       Employer/Defendant obtains and solicits funds from non-Florida

       sources, accepts funds from non-Florida sources, uses telephonic

       transmissions going over state lines to do its business, transmits funds

       outside of the State of Florida. Upon information and belief, the

       annual gross revenue of the Employer/Defendant was always

       material hereto more than $500,000 per annum. Therefore, there is

       enterprise coverage.

    26. Plaintiff was employed by an enterprise engaged in interstate

       commerce. Plaintiff and other employees similarly situated regularly

       and recurrently participated in interstate commerce within the


                                  Page 7 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 8 of 21 PageID 8




       meaning of the FLSA. Also, Plaintiff handled and worked on goods

       and materials and materials that were moved across State lines at any

       time during business. Therefore, there is individual coverage.

    27. Defendants Mills Construction and Judson Mills employed Plaintiff

       Jose J. Reyes as a construction laborer, from approximately January

       06, 2018, through January 5, 2021, or 3 years. However, for FLSA

       purposes, the relevant employment period is 138 weeks.

    28. Plaintiff was a non-exempted, full-time employee.        During the

       relevant employment period, Plaintiff was paid at the rate of $1,300.00

       weekly.

    29. While employed by Defendants, Plaintiff had a regular schedule.

       Plaintiff worked six days per week from Mondays to Saturdays, a

       total of 58 hours weekly. Plaintiff has already deducted 1 hour of

       lunch break that he took every day.

    30. Plaintiff worked more than 40 hours every week. Nevertheless, he

       was paid $1,300.00 weekly regardless of the number of hours worked

       during the week. Plaintiff was not paid for overtime hours.

    31. Defendants did not maintain a timekeeping method. Plaintiff did not

       clock in and out, but Defendants were able to track the hours worked




                                 Page 8 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 9 of 21 PageID 9




       for Plaintiff because Plaintiff and other similarly situated employees

       were constantly monitored by owner Judson Mills.

    32. Therefore, Defendants willfully failed to pay Plaintiff overtime hours

       at the rate of time and one-half his regular rate for every hour that he

       worked in excess of forty (40), in violation of Section 7 (a) of the Fair

       Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    33. Plaintiff was paid strictly in cash without any record or paystub

       showing the number of days and hours worked, wage rate,

       employees' taxes deducted, etc.

    34. The records, if any, concerning the number of hours worked by

       Plaintiff and all other employees and the compensation paid to such

       employees    should    be    in   the      Defendants'   possession   and

       custody. However, upon information and belief, Defendants did not

       maintain accurate and complete time records of hours worked by

       Plaintiff and other employees in the asserted class.

    35. Defendants violated the record-keeping requirements of FLSA, 29

       CFR Part 516.

    36. Defendants never posted any notice, as required by the Fair Labor

       Standards Act and Federal Law, to inform employees of their federal




                                   Page 9 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 10 of 21 PageID 10




        rights to overtime and minimum wage payments. Defendants

        violated the Posting requirements of 29 U.S.C. § 516.4.

     37. Prior to the completion of discovery and the best of Plaintiff's

        knowledge, at the time of the filing of this Complaint, Plaintiff's good

        faith estimate of unpaid overtime wages are as follows:

        *Plaintiff is not in possession of time and payment records, and he is
        providing this preliminary good faith estimate of the unpaid
        overtime, based on his best recollections. Plaintiff will amend his
        calculations after proper discovery.

           a. Total amount of alleged unpaid O/T wages:

              Twenty-Seven Thousand Eight Hundred Forty-Five Dollars
              and 64/100 (27,845.64)

           b. Calculation of such wages:

              Total weeks of employment: 156 weeks
              Relevant number of weeks: 138 weeks
              Total hours worked: 58 hours weekly
              Overtime hours weekly: 18 O/T hours weekly
              Paid: $1,300.00: 58 hours = $22.42 an hour
              Regular rate: $22.42 x 1.5=$33.63 O/T rate
              O/T rate $33.63-$22.42 O/T rate paid=$11.21 half-time
              difference.

               Half-time $11.21 x 18 O/T hours=$201.78 weekly
               $201.78 weekly x 138 weeks=$27,845.64

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid overtime wages.




                                  Page 10 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 11 of 21 PageID 11




     38. At all times material hereto, the Employers/Defendants failed to

        comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and §

        516.4 et seq. in that Plaintiff and those similarly situated performed

        services and worked more than the maximum hours provided by the

        Act. Still, the Defendants made no provision to properly pay him at

        the rate of time and one half for all hours worked in excess of forty

        hours (40) per workweek as provided in said Act. The additional

        persons who may become Plaintiffs in this action are weekly-paid

        employees and/or former employees of Defendants who are and who

        were subject to the unlawful payroll practices and procedures of

        Defendants and were not paid time and one half of their regular rate

        of pay for hours worked over forty.

     39. Defendants knew and/or showed reckless disregard of the provisions

        of the Act concerning the payment of overtime wages as required by

        the Fair Labor Standards Act and remained owing Plaintiff and those

        similarly-situated these overtime wages since the commencement of

        Plaintiff's and those similarly situated employee's employment with

        Defendants as set forth above, and Plaintiff and those similarly

        situated are entitled to recover double damages.




                                 Page 11 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 12 of 21 PageID 12




     40. At the times mentioned, individual Defendant Judson Mills was, and is

        now, the owner/director and manager of Defendant Corporation

        Mills Construction. Individual Defendant Judson Mills had absolute

        operational control of Mills Construction. Individual Defendant Judson

        Mills was the employer of Plaintiff and others similarly situated

        within the meaning of Section 3(d) of the "Fair Labor Standards Act"

        [29 U.S.C. § 203(d)]. In that, this individual Defendant acted directly

        in the interest of Mills Construction concerning its employees, including

        Plaintiff and others similarly situated, and he is jointly and severally

        liable for Plaintiff's damages.

     41. Defendants Mills Construction and Judson Mills willfully and intentionally

        refused to pay Plaintiff Jose J. Reyes overtime wages as required by

        the United States law and remain owing Plaintiff these overtime

        wages since the commencement of Plaintiff's employment with

        Defendants as set forth above.

     42. Plaintiff seeks to recover for unpaid overtime wages accumulated

        from hire to his last day of employment.

     43. Plaintiff has retained the law offices of the undersigned attorney to

        represent him in this action and is obligated to pay a reasonable

        attorney's fee.


                                    Page 12 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 13 of 21 PageID 13




                                 PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Jose J. Reyes and those similarly situated

  respectfully request that this Honorable Court:

     A. Enter judgment for Plaintiff Jose J. Reyes and other similarly situated

         and against the Defendants Mills Construction and Judson Mills, based on

         Defendants' willful violations of the Fair Labor Standards Act, 29

         U.S.C. § 201 et seq. and other Federal Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid wages and overtime compensation for hours worked in excess

         of forty weekly, with interest; and

     C. Award Plaintiff Jose J. Reyes an equal amount in double

         damages/liquidated damages; and

     D. Award Plaintiff Jose J. Reyes reasonable attorneys' fees and costs of

         suit; and

     E. Grant such other and further relief as this Court deems equitable and

         just and/or available pursuant to Federal Law.

                                    JURY DEMAND

  Plaintiff Jose J. Reyes and those similarly situated demand trial by a jury of

  all issues triable as of right by a jury.




                                     Page 13 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 14 of 21 PageID 14




                              COUNT II:
      F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
             FAILURE TO PAY MINIMUM WAGE; AGAINST ALL
                            DEFENDANTS

     44. Plaintiff Jose J. Reyes re-adopts every factual allegation as stated in

        paragraphs 1-22 of this Complaint as if set out in full herein.

     45. This action is brought by Plaintiff Jose J. Reyes and those similarly

        situated to recover from the Employer Mills Construction unpaid

        minimum wages, as well as an additional amount as liquidated

        damages, costs, and reasonable attorney's fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29

        U.S.C. §206.

     46. The employer Mills Construction was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s)(1)(A). The Defendant is a construction company. Defendant

        has more than two employees directly and recurrently engaged in

        interstate commerce. At all times pertinent to this Complaint, the

        Employer/Defendant operates as an organization that sells and

        markets its services to customers from throughout the United States.

        Employer/Defendant obtains and solicits funds from non-Florida

        sources, accepts funds from non-Florida sources, uses telephonic

                                  Page 14 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 15 of 21 PageID 15




        transmissions going over state lines to do its business, transmits funds

        outside of the State of Florida. Upon information and belief, the

        annual gross revenue of the Employer/Defendant was always

        material hereto more than $500,000 per annum. Therefore, there is

        enterprise coverage.

     47. Plaintiff was employed by an enterprise engaged in interstate

        commerce. Plaintiff and other employees similarly situated regularly

        and recurrently participated in interstate commerce. Also, Plaintiff

        handled and worked on goods and materials and materials that were

        moved across State lines at any time during the business. Therefore,

        there is individual coverage.

     48. U.S.C. §206 states, "Every employer shall pay to each of his employees

        who in any workweek is engaged in commerce or the production of

        goods for commerce, or is employed in an enterprise engaged in

        commerce or the production of goods for commerce, wages at the

        following rates:

        (1) except as otherwise provided in this section, not less than—

        (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

        (B) $6.55 an hour, beginning 12 months after that 60th day; and

        (C) $7.25 an hour, beginning 24 months after that 60th day


                                  Page 15 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 16 of 21 PageID 16




     49. Defendants Mills Construction and Judson Mills employed Plaintiff

        Jose J. Reyes as a construction laborer, from approximately January

        06, 2018, through January 5, 2021, or 3 years. However, for FLSA

        purposes the relevant employment period is 138 weeks.

     50. Plaintiff was a non-exempted, full-time employee.        During the

        relevant employment period, Plaintiff was paid at the rate of $1,300.00

        weekly.

     51. While employed by Defendants, Plaintiff had a regular schedule.

        Plaintiff worked six days per week from Mondays to Saturdays, a

        total of 58 hours weekly. Plaintiff has already deducted 1 hour of

        lunch break that he took every day.

     52. Plaintiff worked more than 40 hours every week. Nevertheless, he

        was paid $1,300.00 weekly regardless of the number of hours worked

        during the week.

     53. While employed by Defendants, Plaintiff worked more than 40

        regular hours every week. However, for five weeks, Plaintiff did not

        receive his regular wages, at any rate, not even at the minimum wage

        rate, as established by the FLSA.

     54. Defendants did not maintain a timekeeping method. Plaintiff did not

        clock in and out, but Defendants were able to track the hours worked


                                  Page 16 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 17 of 21 PageID 17




        for Plaintiff because Plaintiff and other similarly situated employees

        were constantly monitored by owner Judson Mills.

     55. Therefore, Defendants willfully failed to pay Plaintiff minimum

        wages in violation of the Fair Labor Standards Act.

     56. Plaintiff was paid strictly in cash, without any record or paystub

        providing basic information about the number of days and hours

        worked, wage rate, employees' taxes withheld, etc.

     57. The records, if any, concerning the number of hours worked by

        Plaintiff Jose J. Reyes and all other similarly situated employees and

        the compensation paid to such employees should be in the possession

        and custody of Defendants. However, upon information and belief,

        Defendants did not maintain accurate and complete time records of

        hours worked by Plaintiff and other employees in the asserted class.

     58. Defendants violated the record-keeping requirements of FLSA, 29

        CFR Part 516.

     59. Prior to the completion of discovery, and to the best of Plaintiff's

        knowledge, at the time of the filing of this Complaint, Plaintiff's good

        faith estimate of unpaid wages are as follows:

        *Florida minimum wage is higher than the Federal minimum wage.
        As per FLSA regulations, the higher minimum wage applies.



                                  Page 17 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 18 of 21 PageID 18




           a. Total amount of alleged unpaid wages:

              One Thousand Seven Hundred Twelve Dollars and 00/100
              ($1,712.00)

           b. Calculation of such wages:

              Total relevant weeks of employment: 138 weeks
              Total unpaid weeks: 5 weeks
              Total hours worked: 58 hours
              Federal minimum wage: $7.25
              Florida minimum wage 2020: $8.56

              2020 Fl. min. wage $8.56 x 40 hrs.= $342.40 weekly x 5
              weeks=$1,712.00

           c. Nature of wages:

              This amount represents unpaid minimum wages.

     60. Defendant Mills Construction unlawfully failed to pay Plaintiff

        minimum wages.      Plaintiff seeks to recover for minimum wage

        violations accumulated from the date of hire through Plaintiff's last

        employment date.

     61. Defendant Mills Construction knew and/or showed reckless disregard

        of the provisions of the Act concerning the payment of minimum

        wages as required by the Fair Labor Standards Act and remain owing

        Plaintiff and those similarly-situated these minimum wages since the

        commencement of Plaintiff and those similarly situated employee's




                                 Page 18 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 19 of 21 PageID 19




        employment with Defendants as set forth above. Plaintiff and those

        similarly situated are entitled to recover double damages.

     62. At times mentioned, individual Defendant Judson Mills was, and is

        now, the owner/director and manager of Defendant Corporation

        Mills Construction. Individual Defendant Judson Mills had absolute

        operational control of Mills Construction, and he is jointly liable for

        Plaintiff's damages.    Individual Defendant Judson Mills was the

        employer of Plaintiff and others similarly situated within the meaning

        of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

        In that, individual Defendant Judson Mills acted directly in the interest

        of Mills Construction concerning its employees, including Plaintiff and

        others similarly situated, and he is jointly liable for Plaintiff's

        damages.

     63. Defendants Mills Construction and        Judson   Mills   willfully and

        intentionally refused to pay Plaintiff minimum wages, as required by

        the United States law, and remain owing Plaintiff these minimum

        wages since the commencement of Plaintiff's employment with

        Defendants as set forth above. Plaintiff has retained the law offices of

        the undersigned attorney to represent him in this action and is

        obligated to pay a reasonable attorneys' fee.


                                  Page 19 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 20 of 21 PageID 20




                               Prayer For Relief

  WHEREFORE, Plaintiff Jose J. Reyes and those similarly situated

  respectfully request that this Honorable Court:

     A. Enter judgment for Plaintiff Jose J. Reyes and against the Defendants

        Mills Construction and Judson Mills based on Defendants' willful

        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and

        other Federal Regulations; and

     B. Award Plaintiff actual damages in the amount shown to be due for

        unpaid minimum wages, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated

        damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and

        just and/or available pursuant to Federal Law.




                                  Page 20 of 21
Case 5:21-cv-00299-JSM-PRL Document 1 Filed 05/31/21 Page 21 of 21 PageID 21




                              Demand for a Jury Trial

         Plaintiff Jose J. Reyes and those similarly situated demand trial by a

  jury of all issues triable as of right by a jury.

  DATED: May 31, 2021,

                                               Respectfully Submitted,

                                              By: _/s/ Zandro E. Palma____
                                              ZANDRO E. PALMA, P.A.
                                              Florida Bar No.: 0024031
                                              9100 S. Dadeland Blvd.
                                              Suite 1500
                                              Miami, FL 33156
                                              Telephone:       (305) 446-1500
                                              Facsimile:       (305) 446-1502
                                              zep@thepalmalawgroup.com
                                              Attorney for Plaintiff




                                     Page 21 of 21
